DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            ROBIN LA FLEUR,
                               Appellant,

                                      v.

                            ALEX CHIRIBOGA,
                                Appellee.

                        Nos. 4D18-2433 & 18-3405

                                [June 13, 2019]

   Consolidated appeal of nonfinal orders from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Keathan B. Frink, Judge;
L.T. Case No. FMCE 10003697.

   Robin La Fleur, Fort Lauderdale, pro se.

    Paulina Forrest of Law Office of Daniel E. Forrest, P.A., Fort Lauderdale,
for appellee.

PER CURIAM.

   Affirmed.

GROSS, CONNER and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.